NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0583-17T2

MY WAY B&G, INC., and
MASSIMINO RAPUANO,

          Plaintiff-Appellant,

v.

DIRECTOR, DIVISION OF
TAXATION,

     Defendant-Respondent.
__________________________

                    Submitted May 20, 2019 – Decided June 11, 2019

                    Before Judges Mitterhoff and Susswein.

                    On appeal from the Tax Court of New Jersey, Docket
                    No. 016627-2013.

                    Law Offices of Lawrence W. Luttrell, attorneys for
                    appellant (John R. Voohrees III, of counsel and on the
                    briefs).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Joseph A. Palumbo, Deputy
                    Attorney General, on the brief).
PER CURIAM

      Plaintiff Massimino Rapuano appeals from the Tax Court's grant of

summary judgment to defendant Division of Taxation ("Division"). Plaintiff

contends that the Tax Court erred in granting summary judgment because a

genuine issue of material fact exists regarding whether he was properly served

with a tax assessment for his business, My Way B&G, Inc. ("My Way"). After

giving due consideration to the competent evidence in the record, and in light of

the prevailing legal principals, we affirm.

      We derive the following facts from the record. On October 5, 1995,

plaintiff incorporated My Way, a Subchapter S Corporation, registered to do

business in New Jersey as of December 27, 1995. Plaintiff was the president

and the sole officer and director of My Way.

      In 2012, the Division audited My Way, finding that it had underreported

its New Jersey Sales and Use Tax ("SUT"), New Jersey Gross Income Tax –

Employer Withholding ("GIT-ER"), and Corporation Business Tax ("CBT")

liabilities during the period of July 1, 2007 through June 30, 2011. On March

2, 2012, the Division mailed a Notice of Assessment Related to Final Audit

Determination ("assessment") via certified mail, return receipt requested, to My

Way's last-known business address of record. The assessment was signed for


                                                                         A-0583-17T2
                                        2
by someone at the business address, although the recipient did not print his or

her name beneath the signature. 1 The date of delivery was also left blank on the

return receipt. The return receipt was received by the Division and scanned into

its electronic record keeping system on June 11, 2012.

      On September 15, 2012, the Division issued a Notice of Finding of

Responsible Person Status and Demand for Payment ("Notice of RP Status") to

plaintiff, demanding payment of $80,016.06.2 On December 12, 2012, plaintiff

filed an administrative protest with the Division, challenging the Notice of RP

Status. A conference was held to address only plaintiff's challenge to the

Division's finding that he was a responsible person for My Way and was thus

jointly liable for the assessed trust fund taxes. On July 29, 2013, the Division

issued a final determination confirming the finding of responsible person status

and personal liability as to plaintiff in the amount of $84,729.

      On October 28, 2013, plaintiff filed a complaint with the Tax Court

challenging the assessment against My Way. The Division moved for summary




1
 The Tax Court noted that it appeared that the assessment addressed to My Way
was signed for by someone with the last name "Rapuano."
2
  This amount represented New Jersey GIT-ER and SUT, both trust fund taxes,
plus interest and penalties associated with My Way's audit.
                                                                         A-0583-17T2
                                        3
judgment, arguing that the only legal issue posed by plaintiff's complaint was

the finding of responsible person status.

      During oral argument, plaintiff conceded his status as a responsible person

but claimed that the assessment had never been served on My Way, that the first

notice he received of the assessment was the Notice of RP Status, and that the

complaint was an appeal of the assessment to My Way. In light of the court's

review of the complaint and finding that the complaint could be read as a

challenge to the assessment, the court allowed the Division to supplement its

motion to address the newly-raised question of service of the assessment.

Plaintiff did not respond to the Division's supplemental motion for summary

judgment.

      By decision dated June 9, 2017, the Tax Court found that no genuine

issues of material fact existed and that plaintiff was a responsible person for My

Way. It also found that the Division properly served plaintiff with the Notice

of Assessment, but plaintiff failed to file a timely appeal of the assessment.

Accordingly, the court issued a judgment dismissing the complaint for lack of

jurisdiction and affirming the assessment.

      On July 7, 2017, plaintiff moved for reconsideration of the Tax Court’s

June 9, 2017 judgment. In denying the motion for reconsideration, the Tax


                                                                          A-0583-17T2
                                        4
Court found that plaintiff "made no showing that the [c]ourt's decision was based

upon a palpably incorrect or irrational basis" and "provided the [c]ourt with

nothing suggesting that the court failed to consider or appreciate probative,

competent evidence that was before it at the time of the initial motion." See R.

4:49-2.

      The Tax Court reiterated its conclusion reached on summary judgment

that "service was properly effectuated on My Way directly." The Division sent

the assessment to My Way by certified mail, return receipt requested, to its last-

known address.     The mailing was received by someone at that address as

evidenced by the signed return receipt card scanned into the Division's record

keeping system on June 11, 2012. The court observed that the assessment

mailed to My Way was "incontrovertibly signed for by someone at that address."

      The Tax Court also found that the period for challenging the assessment

ended "at the absolute latest" on or before September 9, 2012. Since plaintiff

filed the complaint "well over a year past the statutory deadline," My Way failed

to file a timely protest or complaint of the assessment. On September 11, 2017,

the court issued an order, accompanied by a statement of reasons, denying

plaintiff's motion for reconsideration and dismissing the complaint.




                                                                          A-0583-17T2
                                        5
      On appeal, plaintiff argues that the trial court erred in granting summary

judgment to the Division because an issue of material fact exists as to "whether

. . . the certified mailing receipt produced by the Division of Taxation was

sufficient to support their claim that the [p]laintiffs had been properly served so

as to effectuate notice." Plaintiff contends that "he was never properly served

and that he, nor any employee of his business, ever received the Notice of

Assessment."

      We review the trial court's grant of summary judgment de novo. Conley

v. Guerrero, 228 N.J. 339, 346 (2017) (citing Templo Fuente De Vida Corp. v.

Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016)).

            [W]hen deciding a motion for summary judgment under
            Rule 4:46-2, the determination whether there exists a
            genuine issue with respect to a material fact challenged
            requires the motion judge to consider whether the
            competent evidential materials presented, when viewed
            in the light most favorable to the non-moving party in
            consideration of the applicable evidentiary standard,
            are sufficient to permit a rational factfinder to resolve
            the alleged disputed issue in favor of the non-moving
            party.

            [Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,
            523 (1995).]

      We begin with the statutory requirement that "[a]ll notices of assessment

related to final audit determination and 'Notice and Demand for Payment of Tax'


                                                                           A-0583-17T2
                                        6
letters will be sent by registered or certified mail." N.J.S.A. 54:50-6.1. Relevant

here, there is a distinction between certified mail and certified mail with return

receipt requested:

             In the context of certified mail, it is important to note
             that there is a difference between the delivery receipt
             (which is maintained by the USPS) and a return receipt
             (which is returned to the sender). Return receipt service
             is not automatically part of certified mail service but
             rather is an optional service.

             [Green v. E. Orange, 21 N.J. Tax 324, 334 (2004).]

      If a statute "does not require certified mail return receipt requested, a

defective return receipt alone (i.e. one devoid of a signature and printed name

of recipient) does not necessarily mean that the delivery is defective ." Ibid. In

addition, "the recipient [of certified mail] does not necessarily have to be the

addressee.   To the contrary, 'an addressee's mail may be delivered to an

employee, to a competent member of the addressee's family, or to any person

authorized to represent the addressee.'" Id. at 333-34 (quoting 58 Domestic Mail

Manual § D042.2.1 (2003))

      Furthermore, "[i]t is well settled that proof of the correct addressing and

due posting of a letter raises the presumption that it was received by the

addressee." Waite v. Doe, 204 N.J. Super. 632, 636 (App. Div. 1985).



                                                                           A-0583-17T2
                                        7
             By force of statute or by agreement, a required notice
             may be effectively given if properly mailed, regardless
             of its receipt. Absent such a legislative enactment or
             contract provision respecting the method of giving
             notice, the general rule is that there is a presumption
             that mail matter correctly addressed, stamped and
             mailed was received by the party to whom it was
             addressed, which presumption is rebuttable and may be
             overcome by evidence that the notice was never in fact
             received. The rule is engendered by the probability that
             officers and employees of the postal department will do
             their duty, and by the regularity and certainty with
             which, according to common experience, the mail is
             delivered.

             [Szczesny v. Vasquez, 71 N.J. Super. 347, 354 (App.
             Div. 1962) (citing Borgia v. Bd. of Review, 21 N.J.
             Super. 462 (App. Div. 1952)).]

      Here, the trial court properly granted summary judgment to the Division

because there is no issue of material fact as to whether the Division properly

served the assessment on plaintiff.       Despite plaintiff's contention that the

certified mail return receipt is fatally defective because it is not completely filled

out, a return receipt is not required by N.J.S.A. 54:50-6.1. The statute requires

only that the assessment be sent via certified mail. Because N.J.S.A. 54:50-6.1

"does not require certified mail return receipt requested, a defective return

receipt alone . . . does not necessarily mean that the delivery is defective." Ibid.

Thus, that the return receipt is not completely filled out does not create a genuine



                                                                              A-0583-17T2
                                          8
issue of material fact as to whether the assessment was properly served on

plaintiff. See ibid.; N.J.S.A. 54:50-6.1.

      Moreover, despite plaintiff's contention that the assessment was not

delivered because he did not receive it,3 plaintiff did not necessarily need to be

the recipient in order for the certified mail to be effectively delivered. See

Green, 21 N.J. Tax at 333-34. As found by the Tax Court and as is apparent

from the return receipt in the record, the return receipt was signed for at the

proper address, even though the name of the recipient was not filled in. It is a

well-settled principal of law that there is a presumption that mail is received as

long as it is correctly addressed, and plaintiff does not dispute that the

assessment was mailed to My Way's correct business address. See Waite, 204



3
   In support of his argument on appeal, plaintiff provides certain records from
the United States Postal Service website that purport to show that there is no
tracking information available for the assessment that the Division mailed to
plaintiff. These records were not submitted to the trial court in opposition to the
motion for summary judgment and are therefore not properly part of the
appellate record. See R. 2:5-4(a); Cherry Hill Dodge, Inc. v. Chrysler Credit
Corp., 194 N.J. Super. 282, 283 (App. Div. 1984). In any event, the United
States Postal Service only maintains tracking records for two years after the
delivery. United States Postal Service, USPS Tracking – The Basics,
https://faq.usps.com/s/article/USPS-Tracking-The
Basics#How_does_USPS_Tracking_work (last visited May 29, 2019). Here,
plaintiff attempted to retrieve the tracking information for the assessment in
2017 and 2018, by which time the United States Postal service would no longer
have maintained the tracking information.
                                                                           A-0583-17T2
                                        9
N.J. Super. at 636. Thus, because plaintiff does not contest that the assessment

was correctly addressed and the Division presented proofs that it mailed the

assessment via certified mail, as required by N.J.S.A. 54:50-6.1, there is no

dispute as to whether the Division properly served the assessment on plaintiff.

      Based on its conclusion regarding service, the trial court also correctly

concluded that plaintiff did not timely file his complaint. A complaint seeking

review of an action of the Director of the Division of Taxation "shall be filed

within 90 days after the date of the action sought to be reviewed." N.J.S.A.

54:51A-14; see also R. 8:4-1(b) ("Complaints seeking to review actions of the

Director of the Division of Taxation . . . with respect to a tax matter . . . shall be

filed within 90 days after the date of the action to be reviewed.").

      "Statutes of limitations in tax statutes are strictly construed in order to

provide finality and predictability of revenue to state and local government."

Bonanno v. Dir., Div. of Taxation, 12 N.J. Tax 552, 556 (1992) "Where appeals

have not been filed with this court within the time limit set forth in the statutes,

this court lacks jurisdiction to hear them." Township of Bass River v. Driscoll,

3 N.J. Tax 177, 183 (Tax 1981).

      Here, despite being required by N.J.S.A. 54:51A-14 and R. 8:4-1(b) to

seek review within ninety days after receipt of the assessment, plaintiff did not


                                                                              A-0583-17T2
                                         10
filed the instant complaint until October 2013, over one year after the Division

noted in its system that the assessment was delivered. As plaintiff sought review

well after the expiration of the ninety-day statute of limitations, the trial court

correctly concluded that it lacked jurisdiction to hear the complaint.

      For these reasons, the trial court properly granted summary judgment to

the Division, dismissed plaintiff's complaint, and denied plaintiff's motion for

reconsideration. To the extent we have not specifically addressed any arguments

raised by plaintiff, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0583-17T2
                                       11